MEMORANDUM**
Everett Lee appeals from his conviction for aggravated sexual abuse of a child under the age of 12, in violation of 18 U.S.C. §§ 1153 and 2241(c). We affirm.
Lee was not in custody for the purposes of Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), nor was his confession involuntary. See Oregon v. Mathiason, 429 U.S. 492, 494, 97 S.Ct. 711, 50 L.Ed.2d 714 (1977) (per curiam); United States v. Hayden, 260 F.3d 1062, 1066-67 (9th Cir.2001); Hutto v. Ross, 429 U.S. 28, 30, 97 S.Ct. 202, 50 L.Ed.2d 194 (1976) (per curiam); United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir. 1988). We agree with the district court that Lee’s motion for acquittal was properly denied because sufficient evidence supported Lee’s conviction for sexual abuse of a minor, for the reasons stated in the district court’s order. Given this disposition, we do not consider whether the district court’s order could also be affirmed on a theory that sufficient evidence supported conviction for attempted sexual abuse.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.